TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-07-00309-CV




                                John Koo-Hyun Kim, Appellant

                                                 v.

     Judge Lee Yeakel, Andrew Austin, Jung-Kuen Kim, Tae-Sik Lee, Steve McCrow,
         Johnny Sutton, Gary L. Anderson, Anthony Brown, Michael Chertoff,
                Alberto Gonzales, and Judge Margaret Cooper, Appellees




    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 353RD JUDICIAL DISTRICT
    NO. D-1-GN-07-000665, HONORABLE MARGARET A. COOPER, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant filed his notice of appeal on May 21, 2007. On December 27, 2007,

appellees informed this Court that on March 23, 2007, the underlying cause was removed to and is

currently pending in federal court. Appellees attached copies of both the notice of removal and an

order signed by the federal court on April 19, 2007, denying appellant’s motion to

reconsider the removal.

               Once a case is removed to federal court, state courts may not take any further action.

28 U.S.C.A. § 1446(d) (West 1994); Meyerland Co. v. Federal Deposit Ins. Co., 848 S.W.2d 82, 83

(Tex. 1993). We therefore abate the cause and will treat it as a closed case. The cause may be
reinstated if a party files a prompt motion showing that the cause has been remanded to state court

or informing us that the case has been concluded at the federal level.


                                              __________________________________________

                                              David Puryear, Justice

Before Justices Patterson, Puryear and Henson

Abated

Filed: February 22, 2008




                                                 2